Citation Nr: 0208138	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-17 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left hip disability, 
including as secondary to a service-connected back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1999 
which denied service connection for a left hip disability.  
In April 2001, the issue was remanded by the Board to the RO.  


FINDING OF FACT

Arthritis of the left hip developed due to a service-
connected back disability.


CONCLUSION OF LAW

Arthritis of the left hip is proximately due to or the result 
of a service-connected back disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001);  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service from November 1945 to February 
1947.

Service medical records show that in September 1946, the 
veteran was hospitalized for evaluation of back pain and 
hyperextension.  He stated that he had been a passenger in a 
truck which crashed through the side of a bridge, and had 
fallen between 25 and 30 feet.  On admission, he had diffuse 
tenderness in the dorso-lumbar and sacroiliac areas, and 
straight leg raising was limited bilaterally to 30 degrees.  
X-rays showed mild compression fractures of D11, D12, and L1.  
He was placed in a hyperextension body jacket which extended 
from below the iliac crest to the axilla.  After three 
months, the cast was removed, and he underwent physical 
therapy.  Upon completion, in January 1947, he was noted to 
be asymptomatic.  The separation examination noted vertebral 
fractures.  

Subsequent to service, the veteran was granted service 
connection for fracture of the first lumbar vertebra in July 
1947, and assigned a 10 percent evaluation.  In July 1948, a 
VA examination resulted in a diagnosis of traumatic arthritis 
of the lumbar spine, and a rating decision later that month 
recharacterized the service-connected disability as traumatic 
arthritis of the lumbar spine, and increased the rating to 20 
percent.  Following a VA examination in July 1952, which did 
not show any limitation of motion or X-ray evidence of 
abnormalities of the lumbosacral spine, his rating was 
reduced to 10 percent in October 1952.  

In September 1952, R. E. Cross, M.D., wrote that he had 
examined the veteran, who complained of pain in the back with 
stiffness and inability to lift.  There was limitation of 
flexion, tenderness over the vertebral column, pain on 
lateral bending, and painful straight leg raising.  No 
findings pertaining to the hips were noted.  

On a VA examination in July 1954, the veteran complained of 
low back pain on certain activities.  The spine was in good 
alignment with normal lumbar lordosis.  X-rays of the entire 
spine did not show arthritis.  

Records from D. Robinson, M.D., dated from May 1990 to 
January 1994, do not include any complaints regarding the 
hips.  In November 1993, he complained of back pain, and 
examination showed pain along T6-8.  Thoracic spine films 
showed severe degenerative joint disease of the thoracic 
spine with lipping and spurs.  In December 1993, he 
complained of right shoulder pain, and it was noted that he 
was on disability because of arthritis.  

Records from Dr. Robinson dated from October to November 1998 
note complaints of low back and hip pain.  The assessment 
included osteoarthritis and degenerative joint disease of the 
spine and hips, and X-rays were planned.  However, X-rays of 
the hips were normal.  X-rays of the thoracic spine showed 
moderate lower thoracic degenerative arthritis, and the 
sacroiliac joints had mild degenerative changes  In the 
lumbar spine, there was mild lumbar spondylosis with disc 
space narrowing at L3-4.  

In April 1999, the veteran filed a claim for service 
connection for left hip as adjunct to his low back 
disability.  

On a VA examination in May 1999, the veteran complained of 
progressively worsening low back pain since the accident in 
service.  On examination, he had low back pain, generalized 
deconditioning in the lower extremities, and possible post-
traumatic degenerative changes.  X-rays showed mild 
spondylitic changes in all lumbar levels and the lower 
thoracic levels, and degenerative disc disease at L3-4 and 
L4-5.  

Dr. Anderson wrote, in August 1999, that osteoarthritis could 
develop over one to forty years.

At a hearing before a hearing officer in October 1999, the 
veteran testified that he had experienced left hip, as well 
as low back pain ever since the in-service accident.  

On a VA examination in May 2000, the veteran complained of 
low back and left hip pain.  It was noted that he had had a 
left above-the-knee amputation.  X-rays disclosed 
degenerative changes in the spine, with mild scoliotic 
curvature noted in the thoracic and lumbar segments.  

VA treatment records dated from 2001 show that in March 2001 
his complaints included a history of a back fracture and left 
hip injury.  It was noted to be difficult to examine the low 
back and left hip due to the amputation.  The impression was 
chronic left hip and low back pain.  X-rays disclosed mild 
scoliosis of the upper and mid-lumbar spine with convexity to 
the right side, possibly due to narrowing of the right side 
of the L3-4 and L4-5 disc spaces.  Degenerative changes were 
shown as well as diffuse demineralization.  

An April 2001 Board decision granted an increased rating for 
the veteran's service-connected back disability, assigning a 
40 percent rating for arthritis of the lumbar spine, and 
separately assigning a 10 percent rating for arthritis of the 
thoracic spine.

A VA examination was conducted in August 2001.  The veteran 
complained of pain in his lower back and left hip since a 
motor vehicle accident in 1946.  He had undergone a left 
below the knee amputation in February 2000, and a left above 
the knee amputation April 2000, secondary to peripheral 
vascular disease.  On examination, there was no pain on range 
of motion in the left hip.  A left hip X-ray taken in March 
2001 was noted to have shown degenerative joint disease.  The 
lumbosacral spine showed mild to moderate degenerative joint 
disease at L3-4, L4-5.  The impression was that the veteran 
had a history of a motor vehicle accident, and he did have 
degenerative joint disease.  The doctor opined that the 
"patient's DJD in the left hip and LS spine are traumatic 
secondary to rheumatoid arthritis."  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
The veteran appeared at a personal hearing, service medical 
records and post-service medical records identified by the 
veteran have been obtained, and a VA examination has been 
provided.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
conditions, including arthritis, which are manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Although the veteran contends that he has had 
hip pain since his service accident, the evidence does not 
show any contemporaneous account of hip pain until 1998.  
Further, arthritis of the left hip was not shown until 2001, 
and an intervening X-ray, in 1998, did not show arthritis.  

However, it is also contended that the veteran developed left 
hip arthritis secondary to his back disability.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.  The Board notes the 
recent worsening of the service-connected back disability 
(including lumbar and thoracic spine arthritis), as reflected 
in the recent grant of an increased rating.  There is a 
possibility that the worsened service-connected back 
disability may have contributed to the recent development of 
left hip arthritis.  The 2001 VA examiner used confusing 
language but apparently found some interrelationship between 
the two conditions.  With application of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
arthritis of the left hip is secondary to the service-
connected back disability, and service connection for left 
hip arthritis is warranted.


ORDER

Service connection for arthritis of the left hip is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

